EXHIBIT 10.3
 
Asset Purchase and Sale Agreement


THIS ASSET PURCHASE AND SALE AGREEMENT ("Agreement") made this May 18, 2016, by
and between Sharp Innovations, LLC, a limited liability company organized and
existing under the laws of Wyoming with offices at 1712 Pioneer Ave., Cheyenne,
WY 82001 (the "Seller"), and Sport Endurance, Inc., a corporation organized and
existing under the laws of Nevada ("Purchaser") with offices at 222 Broadway,
19th Floor, New York, NY 10038.
 
W I T N E S S E T H:
 
WHEREAS, Seller is willing to sell to Purchaser and Purchaser is willing to buy
from Seller, upon the terms and conditions hereinafter set forth, all right,
title and interest of the Seller in and to certain assets of the Seller, as more
fully set forth in this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.
SALE OF ASSETS
 
Upon the terms and subject to the conditions provided in this Agreement, Seller
shall, at the Closing and as of the Closing Date (as said terms are hereinafter
defined), convey, sell, transfer, assign and deliver to Purchaser, and Purchaser
shall purchase from Seller, all of Seller's right, title and interest in and to
the following assets of Seller used in the conduct of Seller's business,
including without limitation the following (hereinafter collectively referred to
as the "Assets"):
 
(a)
tangible assets of Seller consisting of approximately 450 containers of that
performance drink currently marketed under the name “sports leg and lung”
(“Product”);

(b)
 all intangible assets of Seller, including good will, licenses, patents, trade
secrets,

1

--------------------------------------------------------------------------------

trademarks, copyrights, marketing rights, etc., specifically relating to and
including certain intellectual property described as: that certain website URL
www.sportslegandlung.com, the product formula for that performance drink
currently marketed under the name “sports leg and lung”,  all  proprietary data
owned and collected by the Seller with respect to that Product, and all rights
whatsoever of whatsoever kind related to two future product formulations (one
for weight loss and one for anti-aging, both of which the Seller has agreed to
develop to completion and timely deliver to the Purchaser at no further charge)
(collectively, the above-described tangible and intangible assets are the
"Purchased Assets").




2A.
PURCHASE PRICE FOR THE ASSETS
 
Purchaser shall pay to Seller for the Assets a purchase price (the "Purchase
Price") equal to the sum of two hundred and fifty thousand dollars ($250,000)
payable in one lump sum payment by wire or certified check at Closing.
 
 (a) The Purchase Price is: (i) two hundred and fifty thousand dollars
($250,000) for assets as indicated above.
 
(b) The Purchaser shall assume no liabilities or other obligations, commercial
or otherwise, of Seller, known or unknown, fixed or contingent, choate or
inchoate, liquidated or unliquidated, secured or unsecured or otherwise incurred
on or prior to the Closing Date (defined herein as May 18, 2016).
 
(c) Without in any way limiting the generality of the foregoing, Purchaser shall
not assume any obligation or liability of Seller of an kind, including, without
limitation, the
2

--------------------------------------------------------------------------------

following: (i) any transaction involving Seller occurring before or after the
Closing Date; (ii) any liability of Seller for federal, state or local taxes,
fees, assessments or other similar charges (including without limitation income
taxes, real estate taxes, payroll taxes and sales taxes); (iii) any liability
for defective or negligent services or defects in merchandise, returns or
allowances arising out of products sold by Seller or services performed by
Seller on or prior to the Closing Date; (iv) any responsibility of Seller with
respect to salary, wages, vacation pay, savings plans, severance pay, deferred
compensation, or other obligations for the benefit of any employee of Seller,
including pension benefits accrued (vested or unvested), or arising out of their
employment through the Closing Date for which Seller shall be liable; (v) any
liability or obligation incurred in connection with or related to the transfer
of the Assets pursuant hereto including, but not limited to sales taxes,
transfer taxes or stamp taxes; (vi) any liability of any kind whatsoever
resulting from the failure of Seller to comply with the requirements of all
applicable building, fire, zoning and environmental laws, laws relating to
occupational health and safety and other laws applicable to Seller or the
conduct of its business; (vii) any liability under any contract to the extent
such liability arises out of Seller's failure to perform its obligations
thereunder to the extent performance is due on or prior to the Closing Date;
(viii) any liability of Seller to Seller's members or their relatives or
friends; (ix) any indebtedness of Seller to any banks or other lending
institutions; (x) liabilities in respect of any pension, profit sharing or other
employee benefit plan (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA")) of Seller; and (xi) any
liability, obligation or account payable of Seller not listed on Schedule 2(e).


2.B
OTHER TERMS AND CONDITIONS


 (a) Purchaser's representatives are to be permitted to make a full and complete
analysis and investigation of the Assets, business, properties, customers,
financial statements and books and
3

--------------------------------------------------------------------------------

records of Seller.
3.
DOCUMENTS TO BE DELIVERED AT CLOSING
 
At the Closing:
 
(a) Seller shall execute and deliver to Purchaser a Bill of Sale fully executed
and in the form of Exhibit A attached hereto, conveying, selling, transferring
and assigning to Purchaser all of the Assets free and clear of any and all
defects, liens, encumbrances, charges and equities whatsoever.
 
(b) Seller shall execute or endorse and deliver to Purchaser other duly executed
separate instruments of sale, assignment or transfer, including, but not limited
to an Assignment of Intellectual Property fully executed and in the form of
Exhibit B attached hereto, and assignments of contract rights or leases in form
suitable, where appropriate, for filing or recording with the appropriate office
or agency for various items of the Assets or other rights of Seller to be
conveyed hereunder, where, in Purchaser's reasonable judgment, the same are
necessary or desirable in order to vest or evidence title of the Assets hereto
in Purchaser.
 
(c) Purchaser shall pay the Purchase Price for the Assets in accordance with the
terms of Section 2 hereof.
 
(d) Seller shall deliver to Purchaser copies, certified by the Manager of
Seller, of the unanimous written consent of the Manager(s) and the members of
Seller authorizing this Agreement and the other agreements and instruments to be
delivered pursuant thereto and the transactions contemplated hereby and thereby.
 
(e) Seller shall deliver to the Purchaser all books and records, including
copyright registration, work for hire agreements, or any other evidence of
ownership of intellectual property of the Seller relating to the Assets.
 
(f) Seller shall deliver to the Purchaser all necessary consents of third
parties to the execution and delivery of this Agreement and the consummation of
the transactions
4

--------------------------------------------------------------------------------

contemplated.


4.
CLOSING
 
The Closing of the transactions contemplated by this Agreement, and all
deliveries to be made at such time in connection therewith, shall take place at
the office of the Purchaser  upon the satisfaction of all of the conditions set
forth in this Agreement, no later than May 18, 2016.  Such Closing will take
place by delivery to such counsel of executed counterparts of this Agreement and
all other documents, instruments and certificates required to be delivered by
Seller or Purchaser at the Closing (said Closing and said date thereof, herein
referred to as the "Closing" and the "Closing Date", respectively).
 
Seller represents that no further approvals of any kind, including but not
limited to, votes of its Managers or members or any other approvals will be
required to consummate the transactions contemplated herein after the parties
have signed this Agreement.


5.
COVENANTS
 
(a) Covenants of the Seller. Seller covenants and agrees as follows throughout
the period from the date hereof through and including the Closing:
 
(i) Further Assurance. From the date hereof, Seller shall take all such action,
both before and after the Closing, as may be necessary or appropriate to
consummate the transactions provided for in this Agreement in accordance with
the representations, warranties, conditions and agreements contained herein, and
shall refrain from taking any action which would result in any of such
representations or warranties not being true and correct, or any of such
conditions not being satisfied, at the Closing.
 
(ii)  Notice of Breach.  To the extent Seller obtains knowledge that any of the
5

--------------------------------------------------------------------------------

representations or warranties contained in Section 6 hereof would be incorrect
in any material respect were those representations or warranties made
immediately after such knowledge was obtained, Seller shall notify Purchaser in
writing promptly of such fact and exercise its reasonable efforts to remedy
same.
 
(iii) Access.  Seller will permit Purchaser, its counsel, its auditors and its
appraisers to inspect and copy all records and documents relating to the Assets
in Seller's custody, care or control and to have access to all places of Assets
throughout all regular business hours.
 
(iv) Authorization from Others.  Seller shall use its best efforts to obtain all
authorizations, consents and approvals of third parties and/or governmental
agencies that may be required to permit the consummation of the transactions
contemplated by this Agreement.
 
(v) Consummation of Agreement.  Seller shall use its best efforts to satisfy all
conditions to the Closing to the end that the transactions contemplated by this
Agreement shall be fully carried out.
 
(vi) Regulatory Filings.  The Seller will furnish to the Purchaser such
necessary information and reasonable assistance as the Purchaser may reasonably
request in connection with its preparation of necessary filings or submissions
to any governmental agency.  Seller agrees to timely file any information,
reports, applications or notices required to be filed in connection with the
transactions contemplated by this Agreement.
 
(b) Covenants of the Purchaser.  Purchaser covenants and agrees as follows
throughout the period from the date hereof through and including the Closing:
 
(i) Further Assurance. From the date hereof, Purchaser shall take all such
action, both before and after the Closing, as may be necessary or appropriate to
consummate the transactions provided for in this Agreement in accordance with
the representations, warranties, conditions and agreements contained herein, and
shall refrain from taking any action which would result in any of such
representations or warranties not being true and correct, or any of
6

--------------------------------------------------------------------------------

such conditions not being satisfied, at the Closing.
 
(ii)  Notice of Breach. To the extent Purchaser obtains knowledge that any of
the representations or warranties contained in Section 6 hereof would be
incorrect in any material respect were those representations or warranties made
immediately after such knowledge was obtained, Purchaser shall notify Seller in
writing promptly of such fact and exercise its reasonable efforts to remedy same
to the extent within Purchaser's control.
 
(iii)  Authorization from Others.  Purchaser shall use its best efforts to
obtain all authorizations, consents and approvals of third parties and/or
governmental agencies that may be required to permit the consummation of the
transactions contemplated by this Agreement.
 
(iv)  Consummation of Agreement.  Purchaser shall use its best efforts to
satisfy all conditions to the Closing that are within its control to the end
that the transactions contemplated by this Agreement shall be fully carried out.
 
(v) Regulatory Filings.  The Purchaser will furnish to the Seller such necessary
information and reasonable assistance as the Seller may reasonably request in
connection with its preparation of necessary filings or submissions to any
governmental agency.  Seller agrees to timely file any information, reports,
applications or notices required to be filed in connection with the transactions
contemplated by this Agreement.


6.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller as follows:
 
(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of Nevada. Purchaser has full authority and power to own
or lease its properties and carry on its business as now being conducted.
 
(b) Purchaser has full power and authority to execute and deliver this Agreement
and the other agreements and instruments to be executed and delivered by it
pursuant hereto and to
7

--------------------------------------------------------------------------------

consummate the transactions contemplated hereby and thereby.  All acts and other
proceedings required to be taken by or on the part of Purchaser, including, if
necessary, all appropriate member action, to authorize it to carry out this
Agreement and such other agreements and instruments and the transactions
contemplated hereby and thereby have been duly and properly taken.  This
Agreement has been duly executed and delivered by Purchaser and constitutes, and
such other agreements and instruments when duly executed and delivered by
Purchaser will constitute, legal, valid and binding obligations of Purchaser and
will be enforceable in accordance with their respective terms.


7.
REPRESENTATIONS AND WARRANTIES OF SELLER
 
The Seller represents and warrants to Purchaser as follows:
 
(a) Seller is limited liability company duly organized, validly existing and in
good standing under the laws of Wyoming.  Seller has full power and authority to
execute and deliver this Agreement and the other agreements and instruments to
be executed and delivered by it pursuant hereto and to consummate the
transactions contemplated hereby and thereby.  All acts and other proceedings
required to be taken by or on the part of Seller, including, if necessary, all
appropriate member action, to authorize it to carry out this Agreement and such
other agreements and instruments and the transactions contemplated hereby and
thereby have been duly and properly taken.  This Agreement has been duly
executed and delivered by Seller and constitutes, and such other agreements and
instruments when duly executed and delivered by Seller will constitute, legal,
valid and binding obligations of Seller and will be enforceable in accordance
with their respective terms.
 
(b) Neither the execution and delivery nor the performance of this Agreement
will (i) violate any provision of law, or any judgment, writ, injunction, decree
or order of any court or other governmental authority relating to Seller, or
(ii) violate any will, deed, mortgage,
8

--------------------------------------------------------------------------------

instrument, indenture, agreement, contract, other commitment or restriction to
which Seller is a party or by which it is bound, or (iii) be in conflict with,
or result in or constitute a breach or default (or any occurrence which by lapse
of time and/or giving of notice would constitute a breach of default), on the
part of Seller, under any such will, deed, mortgage, instrument, indenture,
agreement, contract, other commitment or restriction, or (iv) result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon the Assets.
 
(c) The business of Seller has been conducted by Seller in accordance with all
applicable laws, governmental regulations and judicial and administrative
decisions, including without limiting the generality of the foregoing, laws,
regulation and decisions concerning the employment of labor and environmental
matters, the failure to comply with which would have a material adverse effect
on Purchaser's ability to own and deploy the Assets.
 
(d) Except for those set forth in Schedule 7(d), there is (and has not been
within the past five (5) years) no claim, litigation, action, suit or
proceeding, administrative or judicial, pending or threatened against or
affecting Seller, or involving any of the Assets, at law or in equity or before
any foreign, federal, state, local or other governmental authority, including,
without limitation, any claim, proceeding, or litigation for the purpose of
enjoining or preventing the consummation of this Agreement, or the transactions
contemplated hereby, or otherwise claiming this Agreement, or any of the
transactions contemplated hereby or the consummation thereof, is illegal or
otherwise improper, nor to Seller's knowledge is there any basis upon which any
such claim, litigation, action, suit or proceeding could be brought or
initiated.  Seller is not (and has not been within the past three years) subject
to or in default under any judgment, order, writ, injunction or decree of any
court or any governmental authority, and no replevins, attachments, or
executions have been issued or are now in force against Seller.  No petition in
bankruptcy or receivership has ever been filed by or against Seller.  Seller is
not in default under any express or implied contract, agreement, lease or other
arrangement, oral or written, to which Seller is a party.
9

--------------------------------------------------------------------------------

(e) Except as set forth in Schedule 7(e), no consent, authorization, license,
permit, order, certificate or approval which has not heretofore been obtained is
required by any person, corporation, partnership, estate, trust, governmental
agency or other person or entity not a party to this Agreement to the
transactions contemplated by this Agreement.
 
(f) Seller has not received any notice from any court or governmental agency of
any violation or alleged violation of any applicable laws, ordinances,
regulations, rules, decrees, awards or orders enacted or entered by any federal,
state or local governmental authority or court that has an adverse effect on the
Assets or Purchaser’s ownership thereof.
 
(g) Seller now has, and, by virtue of the deliveries made at the Closing,
Purchaser will obtain good and marketable title to the Assets, free and clear of
all liens, encumbrances, charges and equities of any nature whatsoever, except
as otherwise provided in Schedule 7(g).
 
(h) Neither the business of Seller as conducted prior to the Closing nor the
ownership or sale by Seller of any of the Assets were, are or will be in
contravention of any patent, trademark, copyright or franchise agreements,
licensing agreements, or other proprietary right of any third party or was, is
or will be dependent for no‑contravention upon the acquiescence, agreement or
consent of any such third party.
 
(i) Schedule 1 attached hereto and incorporated herein by reference sets forth
all patents, patent applications, registered trademarks, registered service
marks, trademark and service mark applications, unregistered trademarks and
service marks, copyrights and copyright applications, domain names, passwords
and URLs owned or filed by the Seller or in which the Seller has an interest and
the nature of such interest, that comprise the Assets, and which are to be
transferred to the Purchaser.  No other patent, trademark or service mark,
copyright or license under any thereof, or domain name, password or URL is
necessary to permit the Assets of the Seller to be owned and deployed as now
conducted or as heretofore conducted.  No person, firm or corporation has any
proprietary, financial or other interest in any of such patents, patent
applications, registered trademarks, registered service marks, trademark and
service mark
10

--------------------------------------------------------------------------------

applications, unregistered trademarks and service marks, copyrights and
copyright applications, domain names, passwords and URLs, and there are no
violations by others of any of the rights of the Seller thereunder.  To the best
of Seller's knowledge, Seller is not infringing upon any patent, trademark or
service mark, or trade secret, or copyright or domain names or URL or otherwise
violating the rights of any third party.  No proceedings have been instituted or
are threatened, and no claim has been received by the Seller alleging any such
violation, and Seller is not a party to, or bound by, any license agreement
requiring payment, except as set forth in Schedule 1.
 
(j) Neither this Agreement, nor any Exhibit, schedule, certificate, instrument
or other document furnished or to be furnished to Purchaser pursuant hereto or
in connection with the transactions contemplated hereby, contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary to make the statements contained therein not
misleading.  There is no fact which materially adversely affects or, may
materially adversely affect any of the Assets which has not been set forth
herein, or in any Exhibit, or Schedule, certificate or other document furnished
or to be furnished to Purchaser prior to the Closing Date pursuant hereto.
 
(k) The foregoing representations and warranties set forth in this Section 7
shall be deemed renewed by Seller at the Closing as if made at such time and
shall survive for a period of three (3) years after the Closing Date.
 
8.
CONDITIONS OF CLOSING
 
(a) Conditions to Purchaser's Obligations.  All obligations of Purchaser
hereunder are, at the option of Purchaser, subject to the conditions that, at
the Closing Date:
 
(i) All representations and warranties of Seller contained in this Agreement
shall be true and correct as of the Closing Date in all material respects.
 
(ii)  Seller shall have performed all commitments hereunder up to the Closing
Date and shall have tendered the required documents, instruments and
certificates as set forth in
11

--------------------------------------------------------------------------------

Section 3 hereof.
 
(iii)  No action, suit, proceeding or investigation by or before any court,
administrative agency or other governmental authority shall have been instituted
or threatened to restrain, prohibit or invalidate the transactions contemplated
by this Agreement or which may affect the right of Purchaser to own, operate or
control the Assets after the Closing Date.
 
(iv)  All corporate action, necessary to authorize (A) the execution, delivery
and performance by the Seller of this Agreement and any other agreements or
instruments contemplated hereby or thereby to which Seller is a party and (B)
the consummation of the transactions contemplated hereby and thereby shall have
been duly and validly taken by Seller, and Purchaser shall have been furnished
with copies of all applicable resolutions of Seller certified by the Manager of
the Seller.
 
(v) Except as otherwise provided in Schedule 7(d), the Seller shall have
obtained the approvals, consents and authorizations of all third parties and/or
governmental agencies necessary for the communication of the transactions
contemplated hereby in accordance with the requirements of applicable laws and
agreements.
 
(b) Conditions to Seller's Obligations.  All obligations of Seller hereunder
are, at the option of Seller, subject to the conditions that, at the Closing:
 
(i) All representations and warranties made in this Agreement by Purchaser shall
be true and correct as of the Closing Date in all material respects.
 
(ii) Purchaser shall have tendered the required documents and certificates at
the Closing as set forth in Section 3 hereof.
 
(iii)  The payment described in Section 2 hereof due at the Closing shall have
been paid by Purchaser (via wire transfer or cashier’s check).
 
(iv)  All corporate action necessary to authorize (A) the execution, delivery
and performance by Purchaser of this Agreement and any other agreements or
instruments contemplated hereby to which Purchaser is a party and (B) the
consummation of the transactions
12

--------------------------------------------------------------------------------

and performance of its other obligations contemplated hereby and thereby shall
have been duly and validly taken by Purchaser, and the Seller shall have been
furnished with copies of all applicable resolutions adopted by the Board of
Directors.
 
9.
TERMINATION OF AGREEMENT
 
9.1 Termination.  At any time prior to the Closing Date, this Agreement may be
terminated (i) by the consent of the Purchaser and Seller, (ii) by Seller if
there has been a material misrepresentation, breach of warranty or breach of
covenant by Purchaser in its representations, warranties and covenants set forth
herein, (iii) by Purchaser if there has been a material misrepresentation,
breach of warranty or breach of covenant by the Seller in its representations,
warranties and covenant set forth herein, (iv) by the Seller if the conditions
stated in Section 8(b) have not been satisfied at or prior to the Closing Date,
or (v) by Purchaser if the conditions stated in Section 8(a) have not been
satisfied at or prior to the Closing Date.
 
9.2 Effect of Termination.  If this Agreement shall be terminated as above
provided, all obligations of the parties hereunder shall terminate without
liability of any party to the other; provided, however, that nothing in this
Section 9.2 shall prevent any party from seeking or obtaining damages or
appropriate equitable relief for the breach of any representation, warranty or
covenant made by any other party hereto.
 
9.3 Right to Proceed.  Anything in this Agreement to the contrary
notwithstanding, if any of the conditions specified in Section 8(a) hereof have
not been satisfied at or prior to the Closing, Purchaser shall have the right to
proceed with the transactions contemplated hereby without waiving any of its
rights hereunder, and if any of the conditions specified in Section 8(b) hereof
have not been satisfied at or prior to the Closing, the Seller may determine to
proceed with the transactions contemplated hereby without waiving any of its
rights hereunder.
 
10.
FINANCIAL ADVISORS AND EXPENSES
13

--------------------------------------------------------------------------------



Each party hereto acknowledges to the other that there are no financial advisors
or brokers in connection with this Agreement and agrees to indemnify the other
for any claims by any other financial advisors or broker in connection with this
Agreement and the transactions contemplated hereby resulting from any act by
such party.
 
11.
NOTICES
 
Any notice or other documents to be given or delivered hereunder by any party to
any other party shall be in writing and shall be delivered personally or sent by
certified mail, postage prepaid, return receipt requested to their respective
addresses set forth at the beginning of this Agreement or to such other address
as any party may designate by written notice given hereunder.
 
12.
FORM OF AGREEMENT


(a) Effect of Headings.  The subject headings of the paragraphs and
subparagraphs of this Agreement are included for convenience only and shall not
affect the construction or interpretation of any of its provisions.


(b) Entire Agreement; Modification; Waiver.  This Agreement constitutes the
entire agreement between the parties pertaining to the subject matter contained
in it and supersedes all prior and contemporaneous agreements, representations,
and understandings of the parties.  No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by all the parties. 
No waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.  No waiver shall be binding unless
executed in writing by the party making the waiver.
14

--------------------------------------------------------------------------------



(c ) Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
13.
ASSIGNMENT
 
After the Closing, Purchaser may assign all of its rights and/or obligations
under this Agreement to any person; provided, however, that any such assignment
by Purchaser shall not relieve Purchaser of its obligations hereunder.  This
Agreement and the various rights and obligations arising hereunder shall inure
only to the benefit of and be binding upon the parties hereto and their
respective successors, heirs, personal representatives and permitted assigns.
 
14.
INVALIDITY
 
The invalidity or unenforceability of any term or provision of this Agreement or
the application of such term or provision to any person or circumstances shall
not impair or affect the remainder of this Agreement and its application to
other persons and circumstances, and the remaining terms and provisions hereof
shall not be invalidated but shall remain in full force and effect.
 
15.
APPLICABLE LAW; REMEDIES


(a) Governing Law.  This agreement shall be construed in accordance with, and
governed by, the laws of the State of New York as applied to contracts that are
executed and performed entirely in New York.


(b) Interpretation.  This Agreement shall be construed in accordance with its
fair meaning as if prepared by all parties hereto, and shall not be interpreted
against either party on the basis
15

--------------------------------------------------------------------------------

that it was prepared by one party or the other.  The captions, headings, and
subcaptions used in this Agreement are for convenience only and do not in any
way affect, limit, amplify or modify the terms and provisions thereof.  Words
used herein in the masculine gender shall include the neuter and feminine
gender, words used herein in the neuter gender shall include the masculine and
feminine, words used herein in the singular shall include the plural, and words
used in the plural shall include the singular, wherever the context so
reasonably requires.


(c) Consent to Jurisdiction.  The parties hereto hereby irrevocably consent to
the jurisdiction of the courts of the State of New York and of any federal court
located in such state, in connection with any action or proceeding brought by a
party hereto, arising out of or relating to this Agreement.  In the event of a
dispute arising from this Agreement, the parties agree to try in good faith to
resolve the dispute through mediation by selecting a third party to help them
reach an agreement.


(d) Cumulative Rights and Remedies.  The rights and remedies of the parties
hereunder shall not be mutually exclusive, and the exercise by any party of any
right to which he or it is entitled shall not preclude the exercise of any other
right he or it may have.


(e) Recovery of Litigation Costs.  If any legal action or any arbitration or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default, or misrepresentation in connection with any
of the provisions of this Agreement, the successful or prevailing party or
parties shall be entitled to recover reasonable attorneys’ fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled.
 
16.
SURVIVAL
 
The representations and warranties of the Purchaser and Seller set forth in
Sections 6 and 7 of this Agreement, and the covenants set forth in Section 5 of
this Agreement, shall survive the execution and delivery of this Agreement for a
period of two (2) years after the Closing Date.
16

--------------------------------------------------------------------------------



18.
CAPTIONS
 
The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretations of any
provision of this Agreement.


IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the day
and year first above written.


SHARP INNOVATIONS, LLC


By: ____________________
Darren Lopez, Managing Member




SPORT ENDURANCE, INC.


By: ____________________
David Lelong, President
17

--------------------------------------------------------------------------------

INDEX TO SCHEDULES AND EXHIBITS
EXHIBIT A               -            Bill of Sale
EXHIBIT B               -            Assignment of Intellectual Property
EXHIBIT C               -            Assignment of Trademark


Schedule 1—Assets List:
 
(a)
tangible assets of Seller consisting of approximately 450 containers of that
performance drink currently marketed under the name “sports leg and lung”
(“Product”);

(b)
all intangible assets of Seller, including good will, licenses, patents, trade
secrets, trademarks, copyrights, marketing rights, etc., specifically relating
to and including certain intellectual property described as: that certain
website URL www.sportslegandlung.com, the product formula for that performance
drink currently marketed under the name “sports leg and lung”,  all  proprietary
data owned and collected by the Seller with respect to that Product, and all
rights whatsoever of whatsoever kind related to two future product formulations
(one for weight loss and one for anti-aging, both of which the Seller has agreed
to develop to completion and timely deliver to the Purchaser at no further
charge) (collectively, the above-described tangible and intangible assets are
the "Purchased Assets").

 
Schedule 2(e) ‑ Assumed Liabilities--none
Schedule 7(b) ‑ Contracts Violated or Breached by the Agreement--none
Schedule 7(d) ‑ Litigation--none
Schedule 7(e) ‑ Necessary Consents of Third Parties--none
Schedule 7(g) ‑ Permitted Liens on Assets--none
18
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A
BILL OF SALE
SHARP INNOVATIONS, LLC, a Wyoming limited liability company (the “Assignor”),
for good and valuable consideration, receipt of which is hereby acknowledged,
does hereby sell, assign, transfer, and convey unto SPORT ENDURANCE, INC., a
Nevada corporation (hereinafter called “Assignee”), its successors and assigns,
all rights (whether at common law or otherwise), title and interest in and to
certain assets, together with the intellectual property pertaining thereto, all
as described on Schedule A to the Asset Purchase and Sale Agreement dated May
18, 2016 by and among the Assignors and the Assignee (collectively, the
“Assets”), free and clear of all liens, mortgages, pledges, security interests,
restrictions, prior assignments, encumbrances and claims of every kind, nature
or character (“Liens”), to have and to hold the Assets forever.


Assignor, subject to the terms of the Asset Purchase and Sale Agreement relating
to the sale of Assignors’ assets, does hereby warrant, covenant, and agree that
it:


(a) has good and marketable title to the assets and goodwill hereby sold,
assigned, transferred, conveyed, and delivered;


(b) will warrant and defend the sale of said Assets and goodwill against all and
every person or persons whomsoever claiming to or making claim against any or
all of the same; and


(c) will take all steps necessary to put Assignee, its successor or assigns, in
actual possession and operating control of said Assets.


IN WITNESS WHEREOF, Assignor has caused the same to be signed this 18th day of
May 2016.


ASSIGNOR:


SHARP INNOVATIONS, LLC


By: ____________________
Darren Lopez, Managing Member





--------------------------------------------------------------------------------

 


EXHIBIT B
INTELLECTUAL PROPERTY ASSIGNMENT
THIS ASSIGNMENT is made this 18th day of May 2016, by SHARP INNOVATIONS, LLC, a
Wyoming limited liability company (the “Assignor”), in favor of SPORT ENDURANCE,
INC., a Nevada corporation (the “Assignee”).


WHEREAS, Assignor and Assignee have entered into that certain Asset Purchase and
Sale Agreement dated May 18, 2016 (the “Asset Purchase Agreement”), which, along
with the promises contained herein, constitute mutual consideration for the
promises herein;


NOW, THEREFORE, for consideration the adequacy and receipt of which is hereby
acknowledged, the Assignor hereby:


1. ASSIGNS to Assignee all of its right, title and interest in and to the
intellectual property referenced on Schedule 1 of the Asset Purchase Agreement.


2. AGREES to assist Assignee in every proper way, at Assignee expense, to obtain
and enforce United States and foreign proprietary rights relating to any and all
inventions, original works of authorship, developments, improvements or trade
secrets assigned hereunder. To that end Assignor will execute, verify and
deliver such documents and perform such other acts (including appearing as a
witness) as Assignee may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such proprietary rights and the
assignment thereof.


3. APPOINTS and designates irrevocably Assignee and its duly authorized officers
and agents as its agent and attorney-in-fact, to act for and in its behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by Assignor, in the event Assignee is
unable for any reason, after reasonable effort, to secure Assignor’s signature
on any document needed in connection with the actions specified in the preceding
paragraph.  Assignor hereby waives and quitclaims to Assignee any and all claims
of any nature whatsoever which it now or may hereafter have for infringement of
any proprietary rights assigned hereunder to the Assignee.


IN WITNESS WHEREOF, Assignor has executed this Assignment as of the day and year
first above written.


ASSIGNOR:


SHARP INNOVATIONS, LLC


By: _________________


Darren Lopez, Managing Member
 

--------------------------------------------------------------------------------

Exhibit C
Assignment of Trademark


THIS ASSIGNMENT effective May 18, 2016 from Sharp Innovations, LLC, a limited
liability company organized and existing under the laws of Wyoming with offices
at 1712 Pioneer Ave., Cheyenne, WY 82001 (hereinafter referred to as ASSIGNOR)
to Sport Endurance, Inc., a corporation organized and existing under the laws of
Nevada ("Purchaser") with offices at 222 Broadway, 19th Floor, New York, NY
10038 (hereinafter referred to as ASSIGNEE);
 
W I T N E S S E T H:
 
WHEREAS, ASSIGNOR is the owner of all right, title and interest in and to the
trademark properties described and claimed in Schedule A attached hereto;
 
WHEREAS, ASSIGNEE is desirous of acquiring the entire right, title and interest
in and to said trademark properties and marks, and ASSIGNOR is desirous of
transferring its rights in said trademark property to ASSIGNEE;
 
NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, receipt of which is hereby acknowledged, ASSIGNOR does
hereby sell, assign and transfer unto ASSIGNEE all right, title and interest in
and to the trademarks (and trademark registrations and applications for
registration, if any) set forth on Schedule A attached hereto, the right to
recover for past infringement thereof, and all goodwill of the business in
connection with which said trademarks are used and which is appurtenant thereto,
and which is symbolized by said trademarks.


SHARP INNOVATIONS, LLC


By: ____________________
Darren Lopez, Managing Member





--------------------------------------------------------------------------------

 
SCHEDULE "A"


 
Mark: “sports leg and lung”
 